Citation Nr: 1728927	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-19 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post dislocation of the left shoulder with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel






INTRODUCTION

The Veteran had active military service from January 1975 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which continued a 10 percent rating evaluation for post dislocation of the left shoulder with degenerative joint disease. Jurisdiction of the case was subsequently transferred to the RO in Providence, Rhode Island. 

In February 2015, the Board remanded the issue for further development, to include a VA examination to determine the current severity of this disability. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. For the entire period of appeal, the degenerative joint disease of the Veteran's left shoulder was manifested by some limited motion but not sufficient limitation of motion at the shoulder level or to midway between the side and the shoulder level.  

2. Since May 21, 2015, resolving all doubt in the Veteran's favor, the recurrent dislocation of the Veteran's left shoulder was manifested by recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement of the left shoulder.  

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the service-connected degenerative joint disease of the left shoulder have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5201 (2016).
2. Effective May 21, 2015, the criteria for a separate rating of 20 percent for recurrent left shoulder dislocation have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5202 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated August 2011. The Veteran has not alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained. The record includes available service treatment records, VA treatment and examination reports, and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds that there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  The VA examinations, discussed further below, in conjunction with the other evidence of record, are fully adequate as the examiners considered the Veteran's medical history and provided medical histories, clinical evaluations, and opinions along with a supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not alleged prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 780 F.3d 1375 (Fed. Cir. 2015) (holding that, "absent extraordinary circumstances, . . . .we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran").  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.

II. Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient. A coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is considered when making disability evaluations. 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). The Board has an obligation to provide adequate reasons and bases supporting this decision, however there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Correspondingly, although review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue. See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999). Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App. 119 (1999). The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Upper extremity ratings depend on whether the disabled extremity is the major or minor extremity. The major extremity is the one predominantly used by the Veteran. Only one extremity may be considered to be major. 38 C.F.R. § 4.69. The Veteran has repeatedly reported that he is right-handed. Therefore, his disabled left shoulder is his minor extremity.  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use). See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996). Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). Lay evidence may be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.). The Board must also assess the credibility, and therefore the probative value, of the evidence of record as a whole. Owens v. Brown, 7 Vet. App. 429 (1995). In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995). While the Veteran is competent to report certain obvious symptoms of disability, he is not competent to identify a specific level of disability. Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). As a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on medical matters such as the severity of a current disability as evaluated in the context of the rating criteria. See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Here, the Veteran has been assigned a 10 percent disability rating for his service connected left shoulder disability under Diagnostic Code 5010-5201. The hyphenated diagnostic code shows that the service-connected left shoulder disability is manifested by arthritis and limitation of motion of the arm. Diagnostic Code 5010 rates traumatic arthritis and indicates that traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010. Degenerative arthritis is rated under limitation of motion of the affected joints, if such would result in a compensable disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5003. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id. 

Limitation of motion of the shoulder joint is rated under Diagnostic Code 5201. 38 C.F.R. § 4.71a. A 20 percent rating contemplates limitation of motion of the minor arm to shoulder level or to midway between side and shoulder level. A 30 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Other potentially applicable rating criteria set forth in 38 C.F.R. § 4.71a include Diagnostic Codes 5200-5203, governing the shoulder and arm. Under Diagnostic Code 5200, ankylosis of the scapulohumeral articulation is when the scapula and humerus move as one piece. Unfavorable ankylosis of the scapulohumeral articulation with abduction limited to 25 degrees from the side warrants a 50 percent (major) rating and 40 percent (minor) under Diagnostic Code 5200. 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2016). Intermediate, between favorable and unfavorable, ankylosis is rated at 40 percent (major) and 30 percent (minor), and favorable ankylosis, with abduction to 60 degrees (the ability to reach the mouth and head) is rated as 30 percent (major) and 20 percent (minor). Id. 

Under Diagnostic Code 5202, governing other impairment of the humerus, a loss of the humerus head is rated at 80 percent (major) and 70 percent (minor); nonunion of the humerus is rated at 60 percent (major) and 50 percent (minor); and fibrous union of the humerus is rated at 50 percent (major) and 40 percent (minor). 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2016). Also, Diagnostic Code 5202 provides that recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements is rated at 30 percent (major) and 20 percent (minor), while recurrent dislocation with infrequent episodes and guarding of movement only at the shoulder level is rated at 20 percent (major and minor). Id. 

Diagnostic Code 5203 provides that malunion of the clavicle or scapula, or nonunion without loose movement, warrants a 10 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2016). A 20 percent evaluation requires nonunion of the clavicle or scapula with loose movement or dislocation. These disabilities may also be rated on the basis of impairment of function of the contiguous joint. Id.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees. 38 C.F.R. § 4.71, Plate I (2016).

The Veteran contends that he is entitled to a rating in excess of 10 percent for his post-dislocation of the left shoulder with degenerative joint disease disability. He underwent corrective surgery while in service for his left shoulder dislocation, and his left shoulder disability was rated as 10 percent disabling effective July 26, 2005. In his claim for an increased rating dated in August 2011, the Veteran reported a worsening of his left shoulder manifested by pain and loss of range of motion. He reported that the winter weather affected his disability. In May 2015 correspondence, he also asserted that damp weather causes his left shoulder to stiffen and hurt. 

VA treatment records dated January 2012 through May 2015 reflect the Veteran's consistent report of increased left shoulder pain which worsens in the cold weather. Treatment records dated May 2005 through November 2011 are negative for additional left shoulder complaints or treatment.

A September 2011 VA examination recorded local tenderness and guarding of the left shoulder. Left shoulder flexion was 135 degrees with pain occurring at 130 degrees, abduction was 130 degrees with pain occurring at 125 degrees. After repetitive use, the left should flexion was limited at 130 degrees and abduction limited to 125 degrees. The examiner found weakened movement, fatigability, and painful motion. The examiner did not report swelling, deformity, ankylosis, or impairment of the AC joint, clavicle, or scapula. There was no finding at that time of malunion or nonunion of the joint, and the Veteran denied episodes of subluxation or dislocation of his left shoulder. The examiner confirmed diagnosis of post dislocation of the left shoulder with degenerative joint disease.  

A May 2015 VA examination reflected left shoulder range of motion flexion at 120 degrees, abduction at 140 degrees, external rotation and internal rotation were both recorded at 90 degrees. Pain was noted at flexion, abduction, external and internal rotation. The examiner found reduction of strength and localized tenderness of the left shoulder, but did not find ankylosis or atrophy. The examiner found joint instability and suspected the cause of which was dislocation of the joint. He further found the Veteran had a history of recurrent left side subluxation of the scapulohumeral joint and guarding of movement at shoulder level. X-ray evidence of degenerative arthritis in the left shoulder was also noted.  

The Board notes that pain as symptomatic of a left shoulder disability is the type of symptom that is readily amenable to lay diagnosis as it is subjective to the claimant; thus, the Veteran is competent to report his symptoms and their frequency. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Several treatment records and VA examination reports note the Veteran's reports and detail his pain and the frequency of his symptoms. Nothing in the record contradicts his statements, and his statements are generally consistent with his medical records. The Board finds the Veteran's statements are credible and probative.

After review of the evidence of record, the Board finds that the degenerative joint disease of the Veteran's left shoulder more closely characterizes a 10 percent disability under Diagnostic Code 5010-5201. Objective medical evidence reflects that the Veteran had left shoulder flexion to 135 and abduction to 130 (shoulder level is 90 degrees) which is noncompensable under Diagnostic Code 5201. There is no medical evidence of limitation of motion at the shoulder level or midway between the side and shoulder level which would warrant a higher rating under DC 5201. However, the May 2015 VA examination reflected objective evidence of degenerative arthritis in the Veteran's left shoulder, and both the May 2015 and September 2011 VA examination reported painful motion of the joint. This warrants a 10 percent disability rating under Diagnostic Code 5010. Consequently, a disability rating of 10 percent, and no higher, is warranted for the degenerative joint disease of the Veteran's left shoulder DC 5010-5201.  

The Board will also consider if the Veteran's disability was manifested by an adverse symptomatology that allows a higher, or separate, evaluation under alternative Diagnostic Codes at any time during this appeal. In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Since May 21, 2015, the date of the VA examination which detailed the rating criteria discussed below, the Board finds that the Veteran's post dislocation of the left shoulder with degenerative joint disease disability is entitled to a separate rating under DC 5202. His left shoulder disability originated from a left shoulder dislocation, and the Board finds that the disability is manifested by recurrent dislocation of the left shoulder with infrequent episodes and guarding of movement only at the shoulder level. The Board finds the May 2015 VA examiner's report detailing episodes of dislocation and guarding at shoulder level to be credible and probative. The Board notes that the VA examiner's finding of left shoulder recurrent dislocation and guarding does not specify if the Veteran experiences infrequent or frequent episodes which would warrant a higher 30 percent rating. However, the Board has considered the Veteran's medical records in total and finds that, based on treatment records negative for any left shoulder dislocation complaints, no prior medical evidence of record to evidence flexion and abduction to the shoulder level, no assertions from him of any recurrent dislocations, and the September 2011 VA examination in which he denied dislocation episodes, the episodes are infrequent in nature. Consequently, a separate disability rating of 20 percent under DC 5202 since May 21, 2015 is warranted for his recurrent dislocation of the left shoulder. The Board notes that such additional separate rating does not frustrate the VA's regulation against pyramiding, as the Board does not consider such symptoms to be contemplated within the Diagnostic Code under which he is currently rated. 

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected left shoulder disability. In this case, although there is radiological evidence of degenerative changes (arthritis) of the left shoulder, the Veteran is being rated for limitation of motion of his shoulder associated with such degenerative changes as required by regulation. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016). Similarly, the Board also notes that there is no evidence that the Veteran experiences disability comparable to ankylosis to warrant a higher disability rating under Diagnostic Code 5200. See 38 C.F.R. § 4.71a, Diagnostic Code 5200. There is further no evidence that the Veteran has experienced impairments of the humerus, such as malunion, fibrous union, or nonunion of the joint or loss of head of the humerus, rendering a higher rating under Diagnostic Code 5202 inappropriate. Similarly, there is no evidence that the Veteran has experienced dislocation, malunion, or nonunion of the clavicle or scapula to warrant a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5203. The Board acknowledges that the Veteran has complained of painful motion. However, as discussed above, the Board finds that any such pain and its effect on the Veteran's shoulder function is contemplated in the 10 percent rating herein assigned. Therefore, the Board finds that a disability rating higher than the 10 percent herein assigned based on additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is not warranted under the rating criteria.

In sum, the evidence of record shows a disability rating of 10 percent, but no higher, is warranted for the degenerative joint disease aspect of the Veteran's service-connected left shoulder disability and that, since May 21, 2015 a separate disability rating of 20 percent, but no higher, for the recurrent dislocation of his left shoulder is warranted.

As a final matter, the Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). As such, no further action as to these matters is required.

ORDER

A disability rating in excess of 10 percent for degenerative joint disease of the left shoulder is denied.

A separate 20 percent disability rating for recurrent dislocation of the left shoulder from May 21, 2015, is granted, subject to the legal authority governing the payment of compensation.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


